DETAILED ACTION

Response to Amendment
Claims 1-10 and 12-20 are pending in the application, with claim 15 currently non-elected.  The amendment to the claims submitted 3/14/2022 changes the original scope of the claims.  Newly amended claim 1 includes the first and or the second anti-corrosion layers participating in a sacrificial reaction.  Original dependent claim 11 included the limitations of the first and/or the second safe layers participating in a sacrificial reaction – limitations which are no longer present in the 3/14/2022 set of claims.  Dependent claims 12 and 13 were previously dependent from claim 11 and are now amended to depend from claim 1.  Therefore, new grounds of rejection have been added for claims 1-10, 1214 and 16-20 as a result of the amendment to the claims submitted 3/14/2022.

Terminal Disclaimer
The terminal disclaimer filed on 3/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,923,727 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 12-14, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2016/0254545) in view of Yu et al. (US 2016/0254572).
Regarding claims 1 and 12-13, Sugita et al. discloses in Figs 1-2, a battery (ref 10), comprising: an electrolyte ([0041]); and a current collector (ref 30), the current collector (ref 30) imposed between (Fig 2) a first anti-corrosion layer (top ref 32) and a second anti corrosion layer (bottom ref 32), the first anti-corrosion layer and/or the second anti-corrosion layer (refs 32) configured to prevent a corrosion ([0021], [0026], [0028], [0031], [0032]) of the current collector (ref 30) by at least preventing contact (Fig 2) between the current collector (ref 30) and the electrolyte ([0041]).
Sugita et al. does not explicitly disclose the first and/or second anti-corrosion layer participating in a sacrificial reaction via reacting with HF produced by LiPF6.
Yu et al. discloses in Figs 1-4, a lithium secondary battery ([0002]) including an anti-corrosion film formed on a surface of a current collector via a reaction with HF and LiPF6 via a pre-charging process ([0093], [0098], [0103], [0105], [0107]).  This configuration enhances electrical performance and lifetime of the battery ([0093], [0098], [0103], [0105], [0107]).
Yu et al. and Sugita et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the pre-charging in LiPF6 disclosed by Yu et al. into the structure of Sugita et al. to enhance the anti-corrosion layer structure and thereby enhance electrical performance and extend lifetime of the battery.

Regarding claim 2, modified Sugita et al. discloses all of the claim limitations as set forth above and also discloses the current collector (ref 30) comprises a metal current collector ([0022]).

Regarding claim 3, modified Sugita et al. discloses all of the claim limitations as set forth above and also discloses the metal current collector (ref 30) is formed from Al ([0022]).

Regarding claim 14, modified Sugita et al. discloses all of the claim limitations as set forth above and also discloses the electrolyte further includes an additive comprising FEC ([0044]).

Regarding claim 16, modified Sugita et al. discloses all of the claim limitations as set forth above and also discloses the electrolyte includes one or more air stable salts ([0045]).

Regarding claim 17, modified Sugita et al. discloses all of the claim limitations as set forth above and also discloses the one or more air stable salts includes LiCF3SO3 ([0045]).

Regarding claim 20, modified Sugita et al. discloses all of the claim limitations as set forth above and also discloses an electrode (refs 31) coupled with the current collector .

Claims 4-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2016/0254545) in view of Yu et al. (US 2016/0254572) as applied to claim 1 above, and further in view of Hama et al. (US 2017/0207440).
Regarding claims 4-10 and 18-19, modified Sugita et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the current collector is further interposed between a first safe layer and a second safe layer, and wherein the first safe layer and/or the second safe layer are configured to respond to a temperature trigger, a voltage trigger, and/or a current trigger, wherein the first safe layer and/or the second safe layer are configured to respond to the temperature trigger, the voltage trigger, and/or the current trigger by at least forming a nonconductive gap that electrically decouples the current collector from an electrode of the battery, wherein the first safe layer and/or the second safe layer expands and/or contracts in response to an increase in temperature, and wherein the nonconductive gap is formed at least by the expansion and/or contraction of the first safe layer and/or the second safe layer, and wherein the first safe layer and/or the second safe layer generate a gas and/or a liquid that vaporizes to form the gas, wherein the nonconductive gap is formed by the gas separating the current collector from the electrode, wherein the nonconductive gap is formed by a decomposition and/or a delamination of the first safe layer and/or the second safe layer, and wherein the first safe layer and/or the second safe layer are configured to respond to the temperature trigger, the voltage trigger, and/or the current 
Hama et al. discloses in Figs 1-5, a battery (Abstract) including a current collector (ref 1a) coated on both sides ([0028]) with a PTC film material and conductive carbon black material (ref 4, [0033], [0047]).  When exposed to a short circuit, the film material (ref 4) is heated and expands and melts to form a gap disconnecting the electrical circuit cutting current with the electrodes of the battery ([0028], [0029], [0032]-[0036]).  This configuration enhances the safety of the battery ([0028]).
Hama et al. and Sugita et al. are analogous since both deal in the same field of endeavor, namely, current collector coatings for batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the material layer disclosed by Hama et al. onto the coated collector of Sugita et al. to enhance the overall safety of the battery.

Claims 1-3, 12-14, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tikhonov et al. (US 2012/0121974) in view of Yu et al. (US 2016/0254572).
Regarding claims 1 and 12-13, Tikhonov et al. discloses in Figs 1-11, a battery (Abstract, [0075]), comprising: an electrolyte ([0104]-[0105]); and a current collector (ref 10, [0058]), the current collector (ref 10, [0058]) imposed between ([0058], [0118]-[0130]) a first anti-corrosion layer (at top ref 10, [0058], [0118]-[0130]) and a second anti corrosion layer (at bottom ref 10, [0058], [0118]-[0130]), the first anti-corrosion layer and/or the second anti-corrosion layer (at top/bottom ref 10, [0058], [0118]-[0130]) configured to prevent a corrosion ([0058], [0118]-[0130]) of the current collector (ref 10, [0058]) by at least preventing contact ([0058], [0118]-[0130]) between the current collector (ref 10, [0058]) and the electrolyte ([0104]-[0105]).
Tikhonov et al. does not explicitly disclose the first and/or second anti-corrosion layer participating in a sacrificial reaction via reacting with HF produced by LiPF6.
Yu et al. discloses in Figs 1-4, a lithium secondary battery ([0002]) including an anti-corrosion film formed on a surface of a current collector via a reaction with HF and LiPF6 via a pre-charging process ([0093], [0098], [0103], [0105], [0107]).  This configuration enhances electrical performance and lifetime of the battery ([0093], [0098], [0103], [0105], [0107]).
Yu et al. and Tikhonov et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the pre-charging in LiPF6 disclosed by Yu et al. into the structure of 

Regarding claim 2, modified Tikhonov et al. discloses all of the claim limitations as set forth above and also discloses the current collector (ref 10, [0058]) comprises a metal current collector ([0073], [0119]).

Regarding claim 3, modified Tikhonov et al. discloses all of the claim limitations as set forth above and also discloses the metal current collector (ref 10, [0058]) is formed from Al ([0073], [0119]).

Regarding claim 14, modified Tikhonov et al. discloses all of the claim limitations as set forth above and also discloses the electrolyte further includes an additive comprising LiBOB ([0105]).

Regarding claim 16, modified Tikhonov et al. discloses all of the claim limitations as set forth above and also discloses the electrolyte includes one or more air stable salts ([0045]).

Regarding claim 17, modified Tikhonov et al. discloses all of the claim limitations as set forth above and also discloses the one or more air stable salts includes LiTFSI ([0118]).

.

Claims 4-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tikhonov et al. (US 2012/0121974) in view of Yu et al. (US 2016/0254572) as applied to claim 1 above, and further in view of Hama et al. (US 2017/0207440).
Regarding claims 4-10 and 18-19, modified Tikhonov et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the current collector is further interposed between a first safe layer and a second safe layer, and wherein the first safe layer and/or the second safe layer are configured to respond to a temperature trigger, a voltage trigger, and/or a current trigger, wherein the first safe layer and/or the second safe layer are configured to respond to the temperature trigger, the voltage trigger, and/or the current trigger by at least forming a nonconductive gap that electrically decouples the current collector from an electrode of the battery, wherein the first safe layer and/or the second safe layer expands and/or contracts in response to an increase in temperature, and wherein the nonconductive gap is formed at least by the expansion and/or contraction of the first safe layer and/or the second safe layer, and wherein the first safe layer and/or the second safe layer generate a gas and/or a liquid that vaporizes to form the gas, wherein the nonconductive gap is formed by the gas separating the current collector from the electrode, wherein the nonconductive gap is 
Hama et al. discloses in Figs 1-5, a battery (Abstract) including a current collector (ref 1a) coated on both sides ([0028]) with a PTC film material and conductive carbon black material (ref 4, [0033], [0047]).  When exposed to a short circuit, the film material (ref 4) is heated and expands and melts to form a gap disconnecting the electrical circuit cutting current with the electrodes of the battery ([0028], [0029], [0032]-[0036]).  This configuration enhances the safety of the battery ([0028]).
Hama et al. and Tikhonov et al. are analogous since both deal in the same field of endeavor, namely, current collector coatings for batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the material layer disclosed by Hama et al. onto the coated collector of Tikhonov et al. to enhance the overall safety of the battery.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-14 and 16-20 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725